 

 

 

Exhibit 10.19

Execution Version

 

Amended and Restated GUARANTY

AMENDED AND RESTATED GUARANTY (as amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), dated as of May 4, 2018, made
by TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company (the
“Guarantor”) in favor of BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”) for the benefit of the Secured
Parties (as defined in the Credit Agreement referred to below).  

W I T N E S S E T H:

WHEREAS, TPG RE Finance 20, Ltd., an exempted company incorporated under the
laws of the Cayman Islands with limited liability (the “Borrower”), TPG RE
Finance Pledgor 20, LLC, a Delaware limited liability company (the “Pledgor”),
the lenders from time to time party thereto (the “Lenders”) and Bank of America,
as Administrative Agent, have entered into a Credit Agreement, dated as
of  September 29, 2017 (as it may be amended, modified, restated, amended and
restated, extended, supplemented or otherwise modified from time to time after
the date hereof, the “Credit Agreement”), providing for the making of Loans to
the Borrower as contemplated therein.

WHEREAS, the Borrower and the Pledgor are each a direct or an indirect
Subsidiary of the Guarantor.

WHEREAS, in connection with entering into the Credit Agreement, the Guarantor
executed and delivered that certain Guaranty, dated as of September 29, 2017
(the “Existing Guaranty”) in favor of the Administrative Agent.

WHEREAS, the Guarantor desires to execute this Guaranty to amend and restate the
Existing Guaranty to, among other things, amend the financial covenants and
reporting requirements set forth in the Existing Guaranty.

NOW, THEREFORE, in consideration of the foregoing premises, the Guarantor and
the Administrative Agent, for the benefit of the Secured Parties, hereby agree
that the Existing Guaranty is amended and restated in its entirety as follows:

1.Definitions.  All capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Credit Agreement.  The following
capitalized terms used herein shall have the definitions specified below:

“Cash Equivalents” means, as of any date of determination:

(i)insured certificates of deposit (with a maturity of three hundred and sixty
(360) days or less) issued by, or savings accounts with, any commercial bank
that (a) is organized under the laws of the United States, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia, and is a

 

--------------------------------------------------------------------------------

 

member of the Federal Reserve System, (b) issues (or the parent of which issues)
commercial paper rated at least P-1 (or the then equivalent grade) by Moody’s or
at least “A-1” (or the then equivalent grade) by S&P, and (c) has combined
capital and surplus of at least $250,000,000;

(ii)marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(iii)marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(iv)commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(v)time deposits, demand deposits, Eurodollar time deposits, time deposit
accounts, term deposit accounts or bankers’ acceptances maturing within one year
from the date of acquisition thereof or overnight bank deposits, in each case,
issued by any bank organized under the laws of the United States of America or
any State thereof or the District of Columbia or any U.S. branch of a foreign
bank having at the date of acquisition thereof combined capital and surplus of
not less than $500.00 million;

(vi)investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (ii) through (v) above;
and

(vii)fifty percent (50%) of the par value of the pass-through certificates
representing beneficial ownership interests in one or more first lien mortgage
loans secured by commercial and/or multifamily properties rated AAA or the
equivalent by each nationally recognized statistical rating organization that
provides a rating to such certificates.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness such as fraud, misapplication of cash, voluntary
bankruptcy, environmental claims, breach of representations and warranties,
failure to pay taxes and insurance, as applicable, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

“EBITDA” means, for any period, an amount equal to Net Income for such period,
plus the sum of (a) the amount of depreciation and amortization expense deducted
in determining Net Income for such period, (b) the amount of Interest Expense
deducted in determining Net Income for such period, (c) income tax expense
deducted in determining

2

--------------------------------------------------------------------------------

 

Net Income for such period, and (d) the amount of any extraordinary or
non-recurring items reducing Net Income for such period, all as determined in
accordance with GAAP.

“Facility Termination Date” means the date upon which all of the Commitments
have been terminated, no Note under the Credit Agreement is unpaid, all Loans
have been paid in full, and all other Obligations (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) have been paid in full.

“Interest Expense” means, for any period, the amount of total interest expense
incurred by the Guarantor and its consolidated Subsidiaries during such period.

“Liquidity” means, for any Person, Unrestricted Cash and Unrestricted Cash
Equivalents.

“Net Income” means, for any period, with respect to the Guarantor and its
consolidated Subsidiaries, the consolidated net income (or loss) for such period
as reported in the Guarantor’s financial statements prepared in accordance with
GAAP.

“Non-Recourse Indebtedness” means Indebtedness that is not Recourse
Indebtedness.

“Recourse Indebtedness” means, with respect to any Person, for any period,
without duplication, the aggregate Indebtedness in respect of which such Person
is subject to recourse for payment, whether as a borrower, guarantor or
otherwise; provided, that Indebtedness arising pursuant to Customary Recourse
Exceptions shall not constitute Recourse Indebtedness until such time (if any)
as demand has been made for the payment or performance of such Indebtedness or
the conditions to triggering such recourse under the related agreement have
occurred.

“Tangible Net Worth” means, with respect to any Person, as of any date of
determination, on a consolidated basis, (a) the total tangible assets of such
Person, less (b) the total liabilities of such Person, in each case, on or as of
such date and as determined in accordance with GAAP.

“Total Equity” means, with respect to any Person, as of any date of
determination, the sum of all shareholder equity of such Person and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

“Total Indebtedness” means, with respect to any Person, as of any date of
determination (without duplication), the then aggregate outstanding amount of
all Indebtedness of such Person on a consolidated basis, as determined in
accordance with GAAP.

“Unrestricted Cash and Unrestricted Cash Equivalents” shall mean, on any date,
with respect to any Person and its Subsidiaries on a consolidated basis,
(i) cash and Cash Equivalents (other than prepaid rents and security deposits
made under tenant leases) held by such Person or any of its Subsidiaries that
are not subject to any Lien (excluding

3

--------------------------------------------------------------------------------

 

statutory liens in favor of any depository bank where such cash is maintained),
minus (ii) amounts included in the foregoing clause (i) that are with an entity
other than such Person or any of its Subsidiaries as deposits or security for
contractual obligations.

2.Guaranty.  

(a)Subject to Section 2(b) below, the Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the full and prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of all of the Obligations (the
“Guaranteed Obligations”). This Guaranty is a guaranty of payment and
performance and is not merely a guaranty of collection.  

(b)Notwithstanding anything in this Guaranty or in any Loan Document to the
contrary, but subject to Section 2(c) and Section 2(d) below, the maximum
liability of the Guarantor at any time under Section 2(a) shall in no event
exceed twenty-five percent (25%) of the Total Outstandings at such time (the
“Liability Cap”).

(c)Notwithstanding the foregoing, the limitation on recourse liability as set
forth in Section 2(b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Guaranteed Obligations immediately shall become
fully recourse to the Guarantor in the event of any of the following:

 

(i)

any Loan Party institutes or consents to the institution of any proceeding under
any Insolvency Law, or makes an assignment for the benefit of creditors; or any
Loan Party applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, provisional liquidator, rehabilitator or
similar officer for it or for all or any material part of its property;

 

(ii)

a Default occurs under Section 9.01(f)(ii) of the Credit Agreement with respect
to any Loan Party in connection with which either (A) the Guarantor or any
Affiliate of the Guarantor has or have colluded in any way with the creditors
commencing or filing such insolvency proceeding, or (B) the Guarantor, any
Affiliate of the Guarantor or any representative of any of the foregoing files
an answer consenting to, or otherwise acquiescing in, or joining in, such
involuntary insolvency proceeding; or the Guarantor or any Affiliate of the
Guarantor (x) consents to, or acquiesces in, or joins in, an application for the
appointment of a custodian, receiver, liquidator, trustee or examiner for the
Borrower or the Guarantor, or (y) makes an assignment for the benefit of
creditors; or

 

(iii)

any breach of Section 7.14 of the Credit Agreement that substantially
contributes to the substantive consolidation of any of the assets and/or
liabilities of the Borrower with the assets and/or liabilities of any other
entity in any proceeding under any Insolvency Law.

(d)In addition to the foregoing and notwithstanding the limitation on recourse
liability set forth in Section 2(b) above, the Guarantor shall be liable for any
out-of-pocket

4

--------------------------------------------------------------------------------

 

losses, costs, claims, expenses or other liabilities incurred by any Indemnitee
(excluding consequential, special or punitive damages) resulting from or
attributable to the following items (and not due to such Indemnitee’s gross
negligence, bad faith or willful misconduct):

 

(i)

any breach of Section 7.14 of the Credit Agreement;

 

(ii)

fraud by a Loan Party in connection with a Pledged Asset, the making or
disbursement of any Loan, or any certificates or documents provided in
connection therewith;

 

(iii)

intentional and material misrepresentation or breach of warranty by the Borrower
in connection with a Pledged Asset, the making or disbursement of any Loan, or
any certificates or documents provided in connection therewith;

 

(iv)

intentional breach of any Loan Document;

 

(v)

any distribution of Income or any other asset in contravention of the Loan
Documents;

 

(vi)

the misapplication by the Borrower of any Insurance Proceeds or Condemnation
Awards attributable to any property securing a Pledged Asset which, under the
terms thereof, should have been applied otherwise;

 

(vii)

breach by the Borrower of any covenant in the Loan Documents relating to the
Borrower’s status as a single purpose entity that results in substantive
consolidation of the Borrower’s assets with those of another Person in a
bankruptcy or insolvency proceeding;

 

(viii)

any transfer of or creation of a lien on (i) all or any part of any Collateral
or (ii) any direct or indirect ownership interest in the Borrower, in each case
in violation of the terms of the Loan Documents;

 

(ix)

a judicial or nonjudicial forfeiture or seizure proceeding is commenced by a
Governmental Authority and remains pending with respect to the property, or any
part thereof, securing a Pledged Asset, on the grounds that such property or any
part thereof had been used to commit or facilitate the commission of a criminal
offense by any Person, including any tenant, pursuant to any Law, including
under the Controlled Substances Act or the Civil Asset Forfeiture Reform Act,
regardless of whether or not such property or the Mortgage securing the related
Pledged Asset shall become subject to forfeiture or seizure in connection
therewith;

 

(x)

any acts of the Borrower or any Guarantor taken in bad faith with the intent to
hinder, delay or interfere with the exercise by any Secured Party of any rights
and remedies under the Loan Documents after the occurrence of and during the
continuance of an Event of Default; or

5

--------------------------------------------------------------------------------

 

 

(xi)

(x)any acts of the Borrower or any Guarantor taken in bad faith with the intent
to hinder, delay or interfere with the enforcement of or preservation of the
Administrative Agent’s or any Lender’s rights with respect to the Obligations
and/or under any of the Loan Documents, including all attorneys’ fees and
expenses, investigation costs, and all court costs, whether or not suit is filed
hereon, or whether at maturity or by acceleration, or whether before or after
maturity, or whether in connection with bankruptcy, insolvency or appeal, or
whether in connection with the collection and enforcement with respect to the
Obligations and/or under any of the Loan Documents.

3.No Setoff or Deductions; Taxes; Payments.  All payments by the Guarantor
hereunder shall be made in accordance with, and subject to the provisions of,
Section 3.01 of the Credit Agreement.  The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty for so long as the Borrower’s obligations under
Section 3.01 of the Credit Agreement survive the Facility Termination Date.  At
the Administrative Agent’s option, all payments under this Guaranty shall be
made in the United States.  The obligations hereunder shall not be affected by
any acts of any legislative body or governmental authority affecting the
Borrower, including but not limited to, any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of the Borrower’s property, or by economic, political, regulatory
or other events in the countries where the Borrower is located.

4.Rights of Secured Parties.  The Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand to or
consent of the Guarantor, and without affecting the enforceability or continuing
effectiveness hereof:  (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the times for payment or the terms of the
Guaranteed Obligations or any part thereof subject to and in accordance with the
terms of the Loan Documents; (b) take, hold, exchange, enforce, waive, release,
fail to perfect, sell, impair, or otherwise dispose of any security, or any Lien
granted, for the payment of any Guaranteed Obligations; (c) apply such security
and direct the order or manner of sale thereof as provided in the Loan
Documents; and (d) release or substitute any one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations.  Without limiting the
generality of the foregoing, the Guarantor consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risk of
the Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of the Guarantor.

5.Certain Waivers.  The Guarantor waives to the fullest extent permitted by law
(a) any defense arising by reason of any disability or other defense of the
Borrower, any other Loan Party, or any other guarantor of the Guaranteed
Obligations or any part thereof, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower (other than the defense that the Guaranteed Obligations have been fully
performed and paid in full in immediately available funds); (b) any defense
based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
require any Secured Party to proceed against the Borrower, proceed against or
exhaust any security for the Guaranteed Obligations, or pursue any other remedy
in the power of any Secured

6

--------------------------------------------------------------------------------

 

Party whatsoever and any defense based upon the doctrines of marshalling of
assets or of election of remedies; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; (f) any
fact or circumstance related to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than the defense that the Guaranteed Obligations have been fully
performed and paid in full in immediately available funds); and (g) any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties (other than
the defense that the Guaranteed Obligations have been fully performed and paid
in full in immediately available funds).

The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than the defense that the Guaranteed Obligations have been fully
performed and paid in full in immediately available funds), and the Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing (other than the defense that the
Guaranteed Obligations have been fully performed and paid in full in immediately
available funds).

6.Obligations of Guarantor Independent.  The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor of the Guaranteed Obligations or any part thereof, and a separate
action may be brought against the Guarantor to enforce this Guaranty whether or
not the Borrower or any other Person is joined as a party.  

7.Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until after the Facility Termination
Date.  If any amounts are paid to the Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust by the Guarantor for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent for the benefit of the Secured Parties for application to the Guaranteed
Obligations in accordance with the terms of the Credit Agreement or, if the
Credit Agreement does not provide for the application of such amount, to be held
by the Administrative Agent as collateral security for any Guaranteed
Obligations thereafter existing, whether matured or unmatured.

8.Termination; Reinstatement.  

(a)This Guaranty is a continuing, absolute, unconditional and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until the Facility Termination Date, and upon
the occurrence of the Facility

7

--------------------------------------------------------------------------------

 

Termination Date this Guaranty shall terminate and be of no further effect
(provided that all indemnities and reimbursement obligations set forth herein
and the other Loan Documents shall survive any such termination).  

(b)Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or the Guarantor is made, or a Secured Party exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by a Secured Party in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Insolvency Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction.  The obligations of
the Guarantor under this paragraph shall survive termination of this Guaranty.

9.Financial Covenants.

So long as the Facility Termination Date shall not have occurred, the Guarantor
and its Subsidiaries on a consolidated basis shall not:

(a)Minimum Liquidity.  Permit Liquidity at any time to be less than the greater
of (i) Ten Million and No/100 Dollars ($10,000,000.00) and (ii) 5.0% of the
Guarantor’s Recourse Indebtedness.

(b)Minimum Tangible Net Worth.  Permit Tangible Net Worth at any time to be less
than the sum of (i) $884,338,269.00, plus (ii) seventy-five percent (75%) of the
proceeds of all equity issuances (net of underwriting discounts and commissions,
and other out-of-pocket expenses related to such equity issuances) made by the
Guarantor or the Sponsor, without duplication, after the date hereof;.

(c)Maximum Ratio of Total Indebtedness to Total Equity.  Permit the ratio of
(i) Total Indebtedness to (ii) Total Equity at any time to exceed 4.0 to 1.0.

(d)Minimum Interest Coverage Ratio.  Permit, as of any date of determination,
the ratio of (i) EBITDA for the period of twelve (12) consecutive months ended
on such date (if such date is the last day of a fiscal quarter) or most recently
ended prior to such date (if such date is not the last day of a fiscal quarter)
to (ii) Interest Expense for such period to be less than 1.4 to 1.0.

Notwithstanding anything to the contrary contained herein or elsewhere, (i) in
the event that the Guarantor, the Borrower or any Subsidiary of the Guarantor
has entered into or shall enter into or amend any other commercial real estate
loan repurchase agreement, warehouse facility or credit facility with any other
lender or repurchase buyer (each as in effect after giving effect to all
amendments thereof, a “Third Party Agreement”) and such Third Party Agreement
contains any financial covenant as to the Guarantor for which there is no
corresponding covenant in this Section 9 at the time such financial covenant
becomes effective (each an “Additional Financial Covenant”), or contains a
financial covenant that corresponds to a covenant in this Section 9 and

8

--------------------------------------------------------------------------------

 

such financial covenant is more restrictive as to the Guarantor than the
corresponding covenant in this Section 9 as in effect at the time such financial
covenant becomes effective (each, a “More Restrictive Financial Covenant” and
together with each Additional Financial Covenant, each an “MFN Covenant”), then
(A) the Guarantor shall promptly notify the Administrative Agent of the
effectiveness of such MFN Covenant and (B) in the sole discretion of the
Required Lenders this Section 9 will automatically be deemed to be modified to
reflect such MFN Covenant (whether through amendment of an existing covenant
contained in this Section 9 (including, if applicable, related definitions) or
the inclusion of an additional financial covenant (including, if applicable,
related definitions), as applicable), and (ii) in the event that all Third Party
Agreements that contain an MFN Covenant are or have been amended, modified or
terminated and the effect thereof is to make less restrictive as to the
Guarantor any MFN Covenant or eliminate any Additional Financial Covenant, then,
upon Guarantor providing written notice to the Administrative Agent of the same
(each an “MFN Step Down Notice”), which Guarantor may deliver to the
Administrative Agent from time to time, the financial covenants in this Section
9 will automatically be deemed to be modified to reflect only such MFN Covenants
which are then in effect as of the date of any such MFN Step Down Notice;
provided, however, that in no event shall the foregoing cause the financial
covenants of the Guarantor to be any less restrictive than the financial
covenants expressly set forth in clauses (a) through (d) of this Section
9.  Promptly upon request by the Administrative Agent, the Guarantor shall
execute and take any and all acts, amendments, supplements, modifications and
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to document any such modification and
otherwise carry out the intent and purposes of this paragraph.

10.Stay of Acceleration.   In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under any Insolvency
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent subject to Section
2(b) of this Guaranty.

11.Expenses.  The Guarantor shall pay on demand all out-of-pocket expenses
incurred by the Administrative Agent in enforcing its rights under this
Guaranty.  The obligations of the Guarantor under this paragraph shall remain in
full force and effect until the Guaranteed Obligations are paid in full.

12.Modifications; Miscellaneous.  The books and records of the Administrative
Agent showing the amount of the Guaranteed Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Guarantor
and conclusive, absent manifest error, for the purpose of establishing the
amount of the Guaranteed Obligations.  Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated except in a writing
signed by the Guarantor and the Administrative Agent (with the consent of the
Required Lenders or all of the Lenders, to the extent required by Section 11.01
of the Credit Agreement).  No failure by any Secured Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other

9

--------------------------------------------------------------------------------

 

provision herein.  This Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by the Guarantor for the
benefit of the Secured Parties (or any of them) or any term or provision
thereof.

13.Condition of the Loan Parties.  The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
other Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantors as the Guarantor requires, and that
no Secured Party has any duty, and the Guarantor is not relying on any Secured
Party at any time, to disclose to the Guarantor any information relating to the
business, operations or financial condition of any Loan Party or any other
guarantor of the Guaranteed Obligations (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).  

14.Setoff.  If an Event of Default shall have occurred and is continuing, the
Guarantor hereby authorizes each Lender and each of their respective Affiliates,
after obtaining the prior written consent of the Administrative Agent and
subject to Section 2 of this Guaranty, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Guarantor against any
and all of the obligations of the Guarantor now or hereafter existing under this
Guaranty to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Guaranty
and although such obligations of the Guarantor may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 of the Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Guaranteed
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Subject to Section 2 of this Agreement, the rights of each Lender
and its Affiliates under this Section 14 are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliates
may have.  Each Lender agrees to notify the Guarantor and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

15.Representations and Warranties.  The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making, existence and performance of this Guaranty does
not and will not violate in any material respect the provisions of any
applicable law, regulation, judgment or order, and does not and will not result
in the breach in any material respect of, or constitute a default or require any
consent under, any Contractual Obligation of this

10

--------------------------------------------------------------------------------

 

Guarantor; (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any Governmental Authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect and (e) an executed
(or conformed) copy of each of the Loan Documents has been made available to a
senior officer of the Guarantor and such officer is familiar with the contents
thereof.  

16.[Reserved]

17.Guaranty Enforceable by Administrative Agent.  This Guaranty may be enforced
only by the action of the Administrative Agent, in each case acting upon the
instructions of the Required Lenders (to the extent required under the Credit
Agreement) and no other Secured Party will have any right individually to seek
to enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent, for the
benefit of the Secured Parties, upon the terms of this Guaranty and the other
Loan Documents.  It is understood and agreed that the agreement in this
paragraph is solely for the benefit of the Secured Parties.

18.Subordination of Indebtedness Held by Guarantor.  Any indebtedness of any
Loan Party now or hereafter held by the Guarantor is hereby subordinated to the
prior payment in full in immediately available funds of all the Guaranteed
Obligations, and such indebtedness of any Loan Party to the Guarantor, if the
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by the Guarantor as
trustee for the Secured Parties, shall be segregated from all other property or
funds of the Guarantor and shall be paid over to the Administrative Agent for
the benefit of the Secured Parties for application to the Guaranteed Obligations
in accordance with the terms of the Loan Documents or, if the Loan Documents do
not provide for the application of such amount, to be held by the Administrative
Agent as collateral security for any Guaranteed Obligations thereafter existing,
but without affecting or impairing in any manner the liability of the Guarantor
under the other provisions of this Guaranty.  In the event that the Guarantor
receives any payment of any indebtedness described in the first sentence of this
Section 18 prior to the Facility Termination Date and during the existence of an
Event of Default, such payment of such indebtedness which has been received by
the Guarantor, if requested by the Administrative Agent, shall be received by
the Guarantor as trustee for the Secured Parties, shall be segregated from all
other property or funds of the Guarantor and shall be paid over to the
Administrative Agent for the benefit of the Secured Parties for application to
the Guaranteed Obligations in accordance with the terms of the Credit Agreement
or, if the Credit Agreement does not provide for the application of such amount,
to be held by the Administrative Agent as collateral security for any Guaranteed
Obligations thereafter existing.  Prior to the transfer by the Guarantor of any
note or negotiable instrument evidencing any indebtedness of any Loan Party to
the Guarantor, the Guarantor shall mark such note or negotiable instrument with
a legend that the same is subject to this subordination.  

19.[Reserved]

20.Foreign Currency.  If the Administrative Agent so notifies the Guarantor in
writing, at the Administrative Agent’s sole and absolute discretion (with the
consent of the

11

--------------------------------------------------------------------------------

 

Required Lenders or all of the Lenders, to the extent required by Section 11.01
of the Credit Agreement), payments under this Agreement shall be the Dollar
equivalent of the Guaranteed Obligations or any portion thereof, determined as
of the date payment is made.  If any claim arising under or related to this
Agreement is reduced to judgment denominated in a currency (the “Judgment
Currency”) other than the currencies in which the Guaranteed Obligations are
denominated (collectively the “Obligations Currency”), the judgment shall be for
the equivalent in the Judgment Currency of the amount of the claim denominated
in the Obligations Currency included in the judgment, determined as of the date
of judgment.  The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Administrative
Agent in the place of the Administrative Agent’s choice at or about 8:00 a.m. on
the date for determination specified above.  The Guarantor shall indemnify each
Indemnitee and hold each Indemnitee harmless from and against all loss or damage
resulting from any change in exchange rates between the date any claim is
reduced to judgment and the date of payment thereof by the Guarantor or any
failure of the amount of any such judgment to be calculated as provided in this
paragraph.  

21.Notices.   All notices and other communications hereunder shall be in writing
and shall be delivered in the manner prescribed for notices in Section 11.02(a)
of the Credit Agreement, addressed as follows:

 

(a)

if to the Guarantor, at the address for the Borrower provided in the Credit
Agreement;

 

(b)

if to the Administrative Agent, at its address set forth on Schedule 11.02 of
the Credit Agreement;

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

22.Counterparts.  This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  

23.Headings Descriptive.  The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

24.Assignments.  This Guaranty shall (i) bind the Guarantor and its successors
and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent (with the consent of the Required Lenders or all of the
Lenders, to the extent required by Section 11.01 of the Credit Agreement) (and
any attempted assignment without such consent shall be void) and (ii) inure to
the benefit of the Secured Parties and their respective successors and assigns
and the Secured Parties may, in accordance with Section 11.06 of the Credit
Agreement and without affecting the obligations of

12

--------------------------------------------------------------------------------

 

the Guarantor hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part.

25.Damage Waiver.  To the fullest extent permitted by applicable law, no party
to this Guaranty shall assert, and each party hereto hereby waives, any claim
against any Indemnitee or any Loan Party or any of its Affiliates, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Guaranty or any agreement or instrument contemplated hereby, or
the transactions contemplated hereby.

26.Governing Law, Etc.

(a)THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b)Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated
herein by reference, mutatis mutandis, and made a part of this Agreement as if
set forth herein in full.

27.ENTIRE AGREEMENT.  THIS GUARANTY REPRESENTS THE ENTIRE AGREEMENT AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

TPG RE FINANCE TRUST HOLDCO, LLC,

a Delaware limited liability company

 

By:

/s/ Matthew J. Coleman

 

Name:  Matthew J. Coleman

 

Title:    Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

Accepted and Agreed to:



BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

/s/ Stephanie Mack

 

Name: Stephanie Mack

 

Title: Vice President

 

[Signature Page to TRT-BAML Amended and Restated Guaranty]